

Exhibit 10.2
AMENDMENT






Gap Inc. and Stefan Larsson entered into an employment agreement (“Agreement”)
dated April 26, 2012. That Agreement is hereby amended to replace the paragraph
on page 1 entitled, “Start Date” with the following:


Start Date. Your first day with Gap Inc. (“Start Date”) will be October 1, 2012.




All other provisions of the Agreement will remain in effect.






Agreed:




 
 
 
 
 
 
/s/ Eva Sage-Gavin
 
 
9/17/2012
 
 
Eva Sage-Gavin
 
 
Date
 
 
Executive Vice President,
 
 
 
 
 
Global Human Resources & Corporate Affairs
 
 
 
 
 
Gap Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Stefan Larsson
 
 
9/12/2012
 
 
Stefan Larsson
 
 
Date
 
 
 
 
 
 
 
 












